The disclosure is objected to because of the following informalities: In the replacement paragraph to page 2, line 33 to page 3, line 7, 8th line therein, note that the recitation of “to flanges 103 can” should be rewritten as --flanges 103a and 103b and mating flanges 103c and 103d can-- for an appropriate characterization. At page 6 of the original specification, line 10, note that the pronoun “they” should be rewritten as --both flanges-- to indicate the intended feature for clarity and completeness of description; line 11, note that the recitation of “geometry is built-up at least partly glide symmetrically” should be rewritten as --geometry is at least partly glide symmetrical-- for an appropriate characterization. In the replacement paragraph to page 6, lines 14-16, last line therein, note that the recitation of “or whether it is a bulgy flange” should be rewritten as --or whether the surface of the flange has a bulge-- for an appropriate characterization. In the replacement paragraph to page 9, lines 15-19 and in the replacement paragraph to page 9, lines 25-31, last line in each paragraph, note that a --.-- needs to be respectively provided at these instances for grammatical clarity. In the replacement paragraph to page 9, line 33 to page 10, line 4, 8th line therein, note that a --,-- should be inserted after “112” for grammatical clarity. In the replacement paragraph to page 10, lines 6-14, 5th line therein, note that the recitation of “from two and upwards” should be rewritten as --greater than two-- for an appropriate characterization. Page 12 of the original specification, line 4, note that --flange 103-- should be inserted after “example” for an appropriate characterization; line 18, note that the term “moulding” should be rewritten as --molding-- for an appropriate spelling; line 29, note that the term “e.g.” should be deleted as being unnecessary; line 30, note that a --,-- should be inserted after “103b” for grammatical clarity. Note that at page 14, line 19 to page 15, line 13 of the 4, lines 7-17--. Note that the replacement paragraph to “page 15, lines 15-16” is inconsistent with the wording at that location and thus has not been entered. In the replacement paragraph to page 16, lines 15-16, first line therein, note that the recitation of “A gap of zero or more may” should be rewritten as --A gap that is either zero or more than zero may-- for an appropriate characterization; second line therein, note that the pronoun “they” should be rewritten as --the first and second flanges-- to indicated the intended feature for clarity and completeness of description. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-26, 37; 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 19, lines 10-12, note that the recitation of “the corresponding at least two holes of the second flange” lacks strict antecedent basis, especially since the “second flange” has not been positively defined as having “the corresponding at least two holes” and thus appropriate clarification is needed.

In claim 35, line 7, note that the recitation of “the second flange” lacks strict antecedent basis, especially since no “second flange” has been previously recited. Perhaps, in line 6, the recitation of “wherein the first waveguide is configured to be connected to a second waveguide” should be rewritten as -- wherein the first flange of the first waveguide is configured to be connected to a second flange of a second waveguide-- to address this issue.
Applicant's arguments filed 7 October 2021 have been fully considered but they are not persuasive.
Applicants’ have generally argued that the filed response has addressed the objections to the specification & drawings, has addressed the rejections based on 35 USC 112, paragraph (b) and has addressed the rejection based on prior art, such that the prior art rejections have been overcome.
In response, the examiner concurs with applicants’ position that the rejections based on prior art have indeed been overcome and therefore those prior art rejections have now been withdrawn. As for the objections to the specification and claims, as well as the rejections based on paragraph 112(b), the examiner acknowledges that a majority of these objections and rejections have indeed been overcome. However, there remain outstanding objections to the specification, as well as outstanding issues of indefiniteness under paragraph 112(b), as 
Claims 19-26, 37; 35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
Claims 27-34, 38; 36 are allowable over the prior art of record.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee